Title: The Organization of John Van Etten’s Company, 12 January 1756
From: Franklin, Benjamin
To: 


The three documents printed together here illustrate how a company of provincial troops was organized in 1756 and, in general, what was expected of its members. All three are in the hand of William Franklin, who accompanied and assisted his father throughout the period of service on the frontier. The first manuscript has some corrections and additions in Benjamin Franklin’s hand and is signed by him.
 
I

  At Bethlehem, in the County of NorthamptonJanuary 12, 1756.
  To Capt. Vanetta, of the Township  of Upper Smithfield
Sir.

1. You are to proceed immediately to raise a Company of Foot, consisting of 30 able Men, including two Serjeants, with which you are to protect the Inhabitants of Upper Smithfield assisting them while they thresh out and secure their Corn, and scouting from time to time as you judge necessary on the Outside of the Settlements, with such of the Inhabitants as may join you, to discover the Enemy’s Approaches and repel their Attacks.
2. For the better Security of the Inhabitants of that District, you are to post your Men as follows, Eight at your own House, Eight at Lieutenant Henshaw’s, Six with a Serjeant at Tishhoch, and Six with another Serjeant at or near Henry Cortracht’s, and you are to settle Signals or Means of suddenly alarming the Inhabitants and convening your whole Strength, with the Militia of the District, on any necessary Occasion.
3. Every Man is to be engag’d for one Month, and as the Province cannot at present furnish Arms or Blankets to your Company, you are to allow every Man enlisting, and bringing his own Arms and Blanket, a Dollar for the Use thereof over and above his Pay.
4. You are to furnish your Men with Provisions, not exceeding the Allowance mentioned in the Paper herewith given you, and your reasonable Accounts for the same shall be allowed and paid.
5. You are to keep a Diary or Journal of every Day’s Transactions, and an exact Account of the Time when each Man enters himself with you, and if any Man desert or die, you are to note the Time in your Journal, and the Time of engaging a new Man in his Place, and submit your Journal to the Inspection of the Governor when required.
6. You are to acquaint the Men, that if in their Ranging they meet with, or are at any Time attack’d by the Enemy, and kill any of them, Forty Dollars will be allow’d and paid by the Government for each Scalp of an Indian Enemy so killed, the same being produced with proper Attestations.
7. You are to take Care that your Stores and Provisions be not wasted.
8. If by any Means you gain Intelligence of the Designs of the Enemy, or the March of any of their Parties towards any Part of the Frontier, you are to send Advice thereof to the Governor and to the other Companies in the Neighbourhood, as the Occasion may require.
9. You are to keep good Order among your Men, and prevent Drunkenness and other Immoralities, as much as may be, and not suffer them to do any Injury to the Inhabitants whom they come to protect.
10. You are to take Care that the Men keep their Arms clean and in good Order, and that their Powder be always kept dry and fit for Use.
11. You are to make up your Muster-Rolls at the Month’s End, in order to receive the Pay of your Company, and to make Oath to the Truth thereof before a Justice of the Peace, and then transmit the same to the Governor.
B Franklin
 
II
Establishment of the Pennsylvania Forces.
  

  For Capt. Vanetta’s Company of Upper Smithfield Northampton County
}


Captain 7s. 6d. per Day
  Lieutenant 5s. 6d. per Day
  Serjeants 2s. per Day
  Private Men at the Rate of Six Dollars per Month.
The Company to consist of a Captain, Lieutenant, 2 Serjeants, and 28 private Men.

The Province furnishes a Gun, Ammunition, and a Blanket for each Man, to be return’d when the Service is over. But as the Commissioners cannot at present procure Arms or Blankets, they agree to allow 7s. 6d. for the Use of a Gun and a Blanket to each Man for the Time they are engag’d in the Service, or Half that Sum for either of them.
Provisions allowed to the Forces, vizt:


  10 lb. and ½ of Bread or Meal
}
per Week


  3 lb. of Pork


  3 lb. of Beef, and


  1 lb. of Fish, (mackrel)


1 Gill of Rum per Day for each Man; half to be given in the Morning, and half in the Evening.
Note, That when Fish is wanting a Pound of Beef shall be allow’d instead thereof: and if Pork be wanting 4 lb. of Beef shall be allowed instead of the 3 lb. of Pork.
By Order of the Commissioners
 Endorsed: For Capt. Vanette
 
III
Jan. 12th. 1756
We the Subscribers do hereby engage ourselves to serve as Soldiers in his Majesty’s Service under the Command of Captain John Vanetta, for the Space of one Month; and whoever of us shall get drunk, desert, or prove cowardly in Time of Action, or disobedient to our Officers, shall forfeit his Pay. This Agreement we make in Consideration of being allow’d at the Rate of Six Dollars per Month Wages, One Dollar for the Use of a Gun and Blanket to each Man who shall furnish himself with them, and the Provision and Rum mentioned in a Paper hereunto annex’d.



hisWilliam X MirrellMark
Patrick Nixon


[Charles Mclear] 
a Run away Servant
  John Kinnan  Sergeant


hisNeil X MaginlyMark
John Stull Sergeant


hisWilliam W KellyMark
FRANZ DELON


Benony Heath


Wilem Danse
Richad Pigot


John Cornelus
Michael Fetter


Peter Lennerd
hisHugh H ClarkMark


Cornelius Jewell
William Battey [?]


James Mcconel
Thor Broudge


Jacob Rupart [?]
Francis Wright


Colmen Combs
William Wright


John Hide
Thomas Little


hisSamuel GiveinsMark
James Gray


  Connerine  his marke


hisPaul RichMark
Henry Cole


THOMAS HIZOTH


x signed by nearly 50 soldiers
Jaeme F molen his marck


Steward MACKEE


Gert Van Bunsschaten
Steward Kee Sar[geant?]


John Davens



Jaems Van Bunsschaten




Elias Decker



GIDON VAN Aken



John Cortright



Benjamen Cortright



Samuel GRAY



FRANCES M Gee [M’Gee?]



James Everinghaim



Jeremiah Kittle



PITER + RosenCrans


